Hurt, Judge.
This is a conviction for false imprisonment. Appellant, Lee Walker, Henry Walker, Bill Moore and Waddy Moore were jointly indicted. Appellant was tried separately, convicted and appeals here.
We have given the statement of facts a careful examination, and the conclusion reached is that the evidence fails to connect appellant with the commission of the offense for which he stands *448convicted, with reasonable certainty; and that to sustain this conviction would be a dangerous precedent.
Opinion delivered May 23, 1888.
The burden was upon the State to prove that the acts and declarations of the defendant constituted the offense charged. Proof that he did nothing to prevent others from the commission of the offense did not tend to show inculpatory facts, and hence the defendant’s objections to such evidence should have been sustained, under the facts of the case.
The judgment is reversed and the cause remanded.

Reversed and remanded.